HENDRICK, J.
Appeal from an order ascertaining and enforcing an attorney’s lien. The attorney had a right to have a lien declared in his favor. Fischer-Hansen v. B. H. R. R. Co., 173 N. Y. 492, 66 N. E. 395. That lien attaches to any settlement made. Section 66 of the Code. It is not denied that a settlement was made. The question of the amount might have been submitted to a referee, but, as it was not disputed, the court had a right to find the value of the services from the facts before it.
Order affirmed, with $10 costs and disbursements. All concur.